i844 (Rev. HSE 1:21-cv-20684-UU DocuM—WICOMERISHEED Docket 02/18/2021 Page i1of1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM}

DEFENDANTS

JOHN PAUL MAC ISAAC

{b) County of Residence of First Listed Plaintiff Jefferson Co. CO

TWITTER, INC., MADBITS, LLC

County of Residence of First Listed Defendant

(EXCEPT IN US. PLAINTIFF CASES)

{c) Attomeys (Firm Name, Address, and Telephone Number)

Wesley R. Harvin II, Harvi
Bivd Ste 2108, Stuart, FL

n & Harvin LLP, 900 E, Ocean
34994

 

San Francisco Co, CA |

{IN US. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
Attomeys (if Known)

 

Il. BASIS OF JURISDICTION (Place an “X* in One Box Guy}

Ii. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X” in One Bax for Plains}

CJ! US. Government
Plaintiff

(]2 U.S. Government
Defendant

oO 3° Federal Question
(U.S. Government Not a Party)

[x]4 Diversity
(Indicate Citizenship af Parties wt Heme ILf)

 

{For Diversity Cases Only)

and One Sex for Defendant)

 

Iv. NATURE OF SUIT sptace an “x” in Que Bax Oniv)

 

 

Rig MGONTRACT
£0 Insurance
120 Marine
130 Miller Act
140 Negotiable Instrument
150 Recovery of Overpayment

& Enforcement of Judgment
H 151 Medicare Act
152 Recovery of Defaulted
Student Loans
(Excludes Veterans)
oO 153 Recovery of Overpayment
of Veicran’s Benefits
[[] 160 Stockholders’ Suits
190 Other Contract
195 Contract Product Liability

196 Franchise

 
   
  
  
  

   
  
   
     
   
 
 
 

|_| 210 Land Condemnation
|_| 220 Foreclosure

|_| 230 Rent Lease & Ejectment
|_ $240 Torts to Land

|_| 245 Tort Product Liability
|_|290 All Other Real Property

 

Er MOTORS Peele
PERSONAL INJURY PERSONAL INJURY
310 Airplane (1 365 Personal Injury -
315 Airplane Product Product Liability

Liability (CJ 367 Health Care!
320 Assault, Libel & Pharmaceutical
Slander Personal Injury
r) 330 Federal Employers’ Product Liability
Liability ([] 368 Asbestos Personal
340 Marine Injury Product
345 Marine Product Liabitity
Liability PERSONAL PROPERTY
350 Motor Vehicle H 370 Other Fraud
355 Motor Vehicle 371 Truth in Lending
Product Liability [_] 380 Other Personal

r] 360 Other Personal Property Damage

injury 385 Property Damage

r) 362 Personal Injury - Product Liability

Medical Malpractice
Lo OIMIDRIGHTS: | /PRISONERIE
440 Other Civil Rights Habeas Corpus:

 
   
   
   
  

44] Voting | | 463 Alien Detainee
442 Employment |_| $10 Motions 10 Vacate
443 Housing/ Sentence

| | 530 General
|_| 535 Death Penalty
Other:

Accommodations
-] 445 Amer. w/Disabilities -
Employment

  

r] 446 Amer, w/Disabilities -[ ] 540 Mandarnus & Other
Other |_| 550 Civil Rights
_] 448 Education [| 555 Prison Condition

|_| $60 Civil Detainee -
Conditions of

 

Confinement

 
  

 

 

 

 

 

 

   

PTF DEF PTF DEF
Citizen of This State (Ji £4 1 incorporated or Principal Place O+e O84
of Business In This State
Citizen of Another State [x] 2 Oo 2 Incorporated and Principal Place | 5 [xJs
of Business In Another State
Citizen or Subject of a C3 (CO 3 Foreign Nation O« Os
Foreign Country
Click here for: Nature of Suit Code Deserintions
| (RORFRITUREPENALTY | een [sane Seri :
[_]625 Drug Related Seizure _} 422 Appeal 28 USC (58 4| 375 False Claims Act
of Property 21 USC 881 [| 423 Withdrawal 376 Qui Tam (31 USC
-_]s90 Other 28 USC 157 3729(a))
400 State Reapportionment
PROPHET BIGHTS.—) | 410 Antitrust
|_| 820 Copyrights 430 Banks and Banking
|_| 830 Patent 450 Commerce
_} 835 Patent - Abbreviated 460 Deportation
New Drug Application 470 Racketeer Influenced and
|_| 840 Trademark Corrupt Organizations
co TABOR: | 880 Defend Trade Secrets -] 480 Consumer Credit
710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
Act 485 Telephone Consumer
[_]720 Labor/Management _SOCTAL SECURITY Protection Act
Relations |_| 861 HIA (1395F) 490 Coble/Sat TV
740 Railway Labor Act |_| 862 Black Lung (923} 850 Securitics/‘Commoditics/
75) Family and Medical |_| 863 DIWC/DIWW (405(g)) Exchange
Leave Act |_| 864 SSID Title XVI 890 Other Statutory Actions
790 Other Labor Litigation _} 865 RSI (405¢g)) 891 Agricultural Acts
791 Employee Retirement 893 Environmental Matters
Income Security Act FEDER [2] _} 895 Freedom of Information
_] 870 Taxes (U.S. Plaintiff Act
or Defendant) £96 Arbitration
_) 871 IRS—Third Party £99 Administrative Procedure
_ IMMIGRATION | 26 USC 7609 Act/Review ot Appeal of
462 Naturalization Application Agency Decision
465 Other Immigration [_] 950 Constitutionality of
Actions State Statutes

 

 

V. ORIGIN (Place an “X" in One Box Only}

 

 

 

 

 

 

 

 

 

 

ix]! Original 2 Removed from 3 Remanded from Oo Reinstated or (5 Transferred from 6 Multidistrict C8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do nor cite jurisdictional statutes unless diversity):
29 U.S.C. 1332
VI. CAUSE OF ACTION Brief description of cause:
Liberl per Se
Vil. REQUESTED IN (J CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: __[xJves [No
VILL. RELATED CASE(S)
(See instructions):
IF ANY pe * JUDGE DOCKET NUMBER
DATE SIGNATURE ; PRECORD
oO
[2 {24 Se
FOR OFFICE USE ONLY ee
RECEIPT # AMOUNT APPLYING [FP JUDGE MAG, JUDGE

 

7
